Citation Nr: 9912085	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-08 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, including osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 1959 
and from April 1960 to June 1963.
In a February 1997 decision, the Board of Veterans' Appeals 
(Board) denied service connection for various disorders 
including a back disorder.  The basis for the denial of 
service connection for a back disorder was that there was no 
competent evidence showing a back disorder in service or a 
current back disorder linked to service or to any incident of 
service.  Thus, the Board determined that the claim for 
service connection for a back disorder was not well grounded.

The present appeal has been taken from a July 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO), that a claim for 
service connection for osteoporosis of the low back was not 
well grounded. 

The Board is legally obligated to ascertain whether there is 
a prior claim was finally decided and, if so, whether the 
veteran has provided new and material evidence to reopen the 
claim before proceeding further.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  The Board's February 1997 denial of service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  Accordingly, the Board will initially 
consider whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
back disorder and has recharacterized the issue to reflect 
that obligation.  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board in February 1997 because there was no competent 
evidence of a back disorder in service or subsequent to 
service. 

2.  Evidence submitted subsequent to that decision includes 
medical records showing post-service compression fractures of 
the 1st and 2nd lumbar vertebrae and diagnoses made 
subsequent to service of chronic low back pain and 
osteoporosis.  

3.  Evidence submitted subsequent to the Board's decision 
does not contain competent evidence of an in-service back 
disorder or that links any post-service back disorder, 
including osteoporosis, to service.  


CONCLUSIONS OF LAW

1.  The Board's February 1997 denial of service connection 
for a back disorder is final.  38 U.S.C.A. § 7104(b).  

2.  The evidence received subsequent to that decision is not 
new and material, and the claim for service connection for a 
back disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence on file at the time of the February 1997 Board 
decision consisted of the veteran's service medical record, 
which do not show any complaints or findings of a back 
disorder.  Examinations in July 1955, June 1959, April, 
August and November 1960, and May 1963 all revealed his spine 
and musculoskeletal system to be normal.

Subsequent to the February 1997 Board decision the following 
evidence was received.  

A report from the John Muir Hospital reflects that in July 
1973, the veteran was hospitalized for an acute compression 
fracture of the 1st and 2nd lumbar vertebrae (L1, L2) when he 
fell from a ladder.  It was recorded that he fell 
approximately 10 feet landing on his buttocks and immediately 
afterward experienced severe pain in his lower back. A report 
of his history does not show any mention of back problems.  
He was taken to the emergency room where X-rays revealed 
compression fractures of the first and second lumbar 
vertebrae.  The diagnosis was compression fractures of the 
first and second lumbar vertebrae without neurological 
damage.

Medical records obtained from L. Smith, M.D., covering the 
period from March 1980 to July 1987, reflect that in 
September 1982 the vehicle in which the veteran was riding 
was struck from behind by another vehicle.  The veteran 
complained of neck discomfort.  It was noted that he had a 
history of a compression fracture of the L1-L2 area in 1974 
and that he did not relate any current back pain.  The 
assessment was hyperextension injury.  In April 1983, it was 
reported that the veteran had left-sided low back discomfort 
similar to a previous injury he had 10 years earlier, when he 
had a compression fracture of lumbar vertebrae.  In July 1983 
the veteran was seen for review of his back, at which time 
there was essentially no restriction of back movement.   

Records from R. Ranney, M.D., covering the period from 
October 1991 to March 1994, were received in June 1997 and 
show only a complaint of pain in the neck, back and shoulder 
of four days duration in October 1993.  Subsequent records do 
not show any complaints or findings regarding the back.  

VA outpatient records dated from 1994 to 1997 reflect that in 
1994 and 1995 the veteran was not noted to complain of back 
pain.  He underwent bone densitometry studies in October 1996 
that showed significant osteoporosis, more marked in the hips 
than the spine.  The late 1996 records refer to back pain of 
months' duration.  

The veteran was hospitalized by the VA in April 1997 
complaining of chronic low back pain continuously since 
September 1996 with no inciting injury.  It was reported that 
he had a history of osteoporosis since 1973 and a history of 
compression fractures of L1 and L2 in July 1973 and that he 
had been unemployed since December 1996 because of his back.  
He had full lumbosacral range of motion with pain at the end 
ranges of motion, but the back was not tender to palpation.  
The pertinent diagnoses were chronic low back pain and 
osteoporosis.  

In an April 1997 statement, the veteran's wife said that her 
husband had had back pain as long as she could remember.  She 
said that they had met in 1962, prior to his discharge from 
service.  

In support of his application to reopen his claim the veteran 
has submitted literature from the National Osteoporosis 
Foundation and the National Institutes of Health regarding 
osteoporosis, some of which was submitted subsequent to 
issuance of the statement of the case and apparently was not 
reviewed by the RO.  In March 1999 the representative waived 
initial RO consideration of that evidence.  

Criteria and Analysis

The Board's February 1997 denial of service connection for a 
back disorder is final.  38 U.S.C.A. § 7104(b).  Once there 
is a final decision, new and material evidence is required to 
reopen the claim.  38 U.S.C.A. § 5108.  Previously, the Board 
had to perform a two-step analysis when an appellant sought 
to reopen a claim based on additional evidence.  First, the 
Board had to determine whether the evidence was "new and 
material."  If the Board determined that there was new and 
material evidence, the claim was reopened and the merits 
evaluated in light of all of the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Veterans Appeals (as of 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) held that the two-step process set out in 
Manio for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Under either, the Board must first determine whether new and 
material evidence has been presented.   

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

In support of reopening his claim, the veteran argues that he 
believes his eight years in service with the military police 
and as a personnel specialist may have been a factor in the 
development of osteoporosis even though it did not show up 
until years later.  He has also contended that there were 
times during service that he suffered with back pain but did 
not seek medical help.  He has also reported that he has been 
awarded Social Security benefits for his disability.  

The evidence of record at the time of the Board's February 
1997 decision consisted of service medical records which, as 
noted above, do not show any complaints or findings of a low 
back disorder.  Based on that evidence, the Board denied 
service connection for a back disorder because there was no 
competent evidence of a back disorder during or after 
service.  

The medical evidence received subsequent to the Board's 
decision includes the report of the July 1973 
hospitalization, the records of Dr. Smith and Dr. Ranney, and 
the report of the April 1997 VA hospitalization.  The medical 
evidence shows that the veteran has been treated for back 
disorders subsequent to service.  He was treated for a 
compression fracture of the 1st and 2nd lumbar vertebrae in 
1973, which clearly resulted from a post-service injury, a 
fall from a ladder.  He had severe pain following the fall 
and was taken to the hospital where X-rays revealed the 
fractured vertebrae.  Subsequent medical evidence notes that 
osteoporosis had been diagnosed in 1973 and reflects 
diagnoses of chronic low back pain and osteoporosis.  
However, the first medical evidence actually demonstrating 
osteoporosis was in the 1990s, at which time the veteran was 
noted to have a recent history of back pain.  

While this evidence establishes that there is a post-service 
back disorder and materially alters one element of the 
Board's prior decision, the evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans.  The additional evidence in this case does not 
relate any post-service back disorder to service in any way 
and it does not address the other element, that there were 
was no evidence of a back disorder in service.  Therefore, 
standing alone, the evidence of a post-service back disorder 
is not so significant that it must be considered to fairly 
evaluate the claim, which is the definition of new and 
material evidence.  

The veteran asserts that, since the date of onset of 
osteoporosis is unknown, it might have had its inception in 
service, arguing that he did not have any x-rays or scans 
during service which could have detected osteoporosis and 
that his duties "were such" that they "might have had an 
effect to start this condition."  VA Form 9.  However, he 
does not identify any competent evidence that osteoporosis 
likely had its inception in, or is otherwise related to, 
service, and the literature he has submitted is entirely too 
general to provide a basis for reopening the claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998)   

In addition to the medical evidence, the additional evidence 
includes an April 1997 statement from the veteran's wife in 
which she said that her husband had had back pain as long as 
she could remember.  She said that they had met in 1962, 
prior to his discharge from service.  The implication of this 
statement is that the veteran had chronic back pain that 
began during service.  While his spouse is competent to 
report her observations, such a statement does not provide a 
competent link between any back pain and a current disability 
including osteoporosis, nor is it competent evidence of a 
chronic back disorder in service.  Espitritu v. Derwinski, 2 
Vet.App. 492, 494 1992).

In this case, a chronic back disorder was not shown during 
service and there is no relevant history noted in the post-
service medical records, although in support of his claim the 
veteran has reported having had episodes of back pain in 
service.  He has not made any specific argument as to how his 
in-service duties would be related to the development of 
osteoporosis and he has not cited anything in the submitted 
medical literature that supports a link.  Although he has 
reported that he receives Social Security benefits for his 
disability, he has not suggested that the Social Security 
records would provide a link between any current back 
disability and service decades earlier.  Accordingly, the 
Board does not find it necessary to remand the case for those 
records.  

Accordingly, the Board finds that the evidence submitted 
since the Board's prior decision is not new and material.  
Since the Board has found that new and material evidence has 
not been submitted, it need not consider whether the claim is 
well grounded or the merits.  The veteran has not been 
prejudiced by the Board's decision since, in deciding whether 
the claim was well grounded rather than considering the case 
on a finality basis, the RO actually accorded the veteran 
greater consideration of the claim than was warranted by the 
circumstances.   Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board was required to make an independent 
determination regarding new and material evidence.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 (Fed. 
Cir. 1996).   


ORDER

There being no new and material evidence, the application to 
reopen the claim for entitlement to service connection for a 
back disorder, including osteoporosis, is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals
	


